Citation Nr: 0109158	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and 
coronary artery disease (CAD).

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for right foot fungus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had verified active service in the Navy from 
September 1964 to September 1968.  He also apparently had 
additional active service from April 1972 to May 1988, when 
he retired, as well as two years of reserve duty in the time 
between the active service periods; the dates for the second 
period of active service have not been verified.  This case 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a July 1999 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claims of 
entitlement to service connection for gout, right foot 
fungus, hearing loss and otitis externa and found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hypertension and coronary 
artery disease (CAD).

The Board notes that the appellant's claim for service 
connection for hypertension and CAD was originally denied in 
an RO rating decision issued in March 1996.  The appellant 
was notified the next month and did not appeal.  Therefore, 
the March 1996 rating decision represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The Board also points out that since the appellant's 
hypertension and CAD claim is being reopened and remanded and 
no determination is being made on the merits of this claim at 
this time, there is no prejudice to the appellant in the 
result dictated herein.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In February 2000, a videoconference hearing was held between 
St. Petersburg, Florida and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  As 
discussed on the record at the February 2000 videoconference 
hearing, the record was to be held open for the submission of 
additional medical evidence.  The appellant subsequently 
submitted two medical opinions, as well as a written waiver 
of consideration of all additional evidence by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304.  However, in light of the remand 
below, the RO will have the opportunity to review this 
evidence.

The issues of entitlement to right foot fungus, otitis 
externa and hearing loss will be addressed in the REMAND 
section which follows the ORDER section in the decision 
below.


FINDINGS OF FACT

1.  The last final decision that addressed the appellant's 
claim for service connection for hypertension and CAD on any 
basis was the rating decision of March 1996.  The appellant 
was notified of that decision in the next month and did not 
appeal.

2.  The additional evidence submitted since the March 1996 
rating decision is not cumulative or redundant and, when 
viewed with the other evidence on file, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The medical evidence of record includes a diagnosis of 
hypertension and CAD; the appellant is status post coronary 
artery bypass surgery.

4.  The appellant testified that he was told during service 
that he had high blood pressure and high cholesterol.

5.  A private physician has submitted a competent medical 
opinion indicating that the appellant exhibited evidence of 
ischemic heart disease during his last two years of active 
service.

6.  The appellant was treated in service for a right toe 
condition that was diagnosed as an inflammatory focus of 
uncertain etiology.

7.  The appellant testified that he had similar problems with 
the right toe shortly after service and that the condition 
has flared up three to four times per year. 

8.  A private physician has submitted a competent medical 
opinion stating that the appellant's currently diagnosed gout 
almost certainly had its onset in 1984, although it was not 
diagnosed as gout at the time.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying the appellant's 
claim for service connection for hypertension and CAD is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the March 1996 rating 
decision is new and material, and it serves to reopen the 
appellant's claim for service connection for hypertension and 
CAD.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 3.156(a) 
(2000).

3.  Resolving the benefit of the doubt in favor of the 
appellant, the evidence is in equipoise and warrants service 
connection for gout as incurred in, or presumed to have been 
incurred in active service.  38 U.S.C.A. § §§ 1101, 1110, 
1112, 1113, 1131, 1133 (West 1991 & Supp. 1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court), has held that the new and 
material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the March 1996 rating decision, the last 
time the hypertension and CAD claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R.  §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the March 1996 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching the March 1996 
rating decision included the appellant's application for 
benefits; some of his service medical records; and the 
reports from private medical treatment rendered between 1992 
and 1996.  This evidence may be briefly summarized.

The appellant's October 1971 VA Form 21-526 indicated that he 
had been treated inservice for hypertension in April and May 
of 1988.  The service medical records include three 
borderline ECG tests dated in September 1986, August 1987, 
and March 1988, as well as blood pressure readings of 140/90 
(March 1975); 130/84 (June 1983); and 126/90 (January 1988).  
The appellant underwent a service separation examination in 
March 1988; the report of that examination states that his 
blood pressure was 130/96.  The post-service medical records 
indicate that the appellant underwent coronary bypass surgery 
in 1993, and that he had a history of hypertension for which 
he was taking medication.

The Board has considered each item of evidence that has been 
added to the record since the final March 1996 rating 
decision to determine if it is new and material.  The 
evidence that was added to the record after the March 1996 
rating decision consists of the appellant's testimony at his 
February 2000 videoconference hearing and a private medical 
opinion dated in March 2000.

The appellant testified that he had been told in service that 
he had high blood pressure and that he had had a cholesterol 
reading of 252 in 1988.  See Videoconference Hearing 
Transcript p. 3.  He also said that his post-service private 
physicians had told him that the 90 percent blockage of his 
coronary arteries indicated that the condition had been one 
of some duration and that the clogging of arteries is related 
to high cholesterol.  The appellant stated that when a high 
cholesterol level was noted in 1992, his blood pressure was 
recorded as 160/98.  He further testified that he was 
currently taking medication to control his high blood 
pressure and his cholesterol level.  See Videoconference 
Hearing Transcript pp. 4-6.

A private cardiologist sent a letter to the RO in March 2000; 
the doctor indicated that he had reviewed the appellant's 
service medical records.  He noted that the service medical 
records indicated that the appellant demonstrated ECG results 
on two occasions in service that were highly suspicious of 
coronary artery disease.  The cardiologist further noted that 
the appellant demonstrated high cholesterol levels on two 
occasions in service and stated that such levels are a potent 
risk factor, especially in a smoker such as the appellant was 
at the time.  The cardiologist concluded that the appellant's 
inservice ECG results and cholesterol levels were evidence 
suggesting that the appellant had ischemic heart disease in 
service.

The Board finds that the latter piece of evidence provides 
relevant information as to the question of whether the 
appellant's current hypertension and CAD are etiologically 
related to symptomatology the appellant suffered in service.  
The March 2000 written statement was obviously generated by a 
medical professional, and therefore, by definition, it was 
submitted by one who is deemed to possess the requisite 
medical knowledge to render a medical diagnosis and opinion 
of causation competent.  In addition, this information was 
not considered by the RO in 1996.  

This newly submitted medical opinion is clearly material 
because it addresses whether the appellant currently has 
hypertension and CAD related to service and reflects the 
duration and extent of said disorder.  Consequently, the 
opinion is evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  The cardiologist's letter is 
thus new and material, and the claim for service connection 
for hypertension and CAD is reopened on the basis of the 
newly submitted private medical opinion described herein.

II.  Gout claim.

In light of the grant of service connection for gout, as 
discussed below, the Board is satisfied that all relevant 
facts with respect to the claim have been properly developed.  
There is no indication that other relevant records exist that 
would provide more pertinent information than those already 
of record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision as 
to this issue on appeal and that the duty to assist appellant 
has been satisfied concerning this issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The appellant testified during his February 2000 
videoconference hearing that he had received treatment in 
service for a swollen and puffy painful big toe on his right 
foot and that he was given pain medication for it.  He 
further testified that the same pain has come and gone over 
the years ever since.  See Videoconference Hearing Transcript 
p. 7.  He stated that the problem had flared up three to four 
times per year since service and that a private doctor had 
diagnosed him with gout three years previously.  See 
Videoconference Hearing Transcript pp. 7-9.

Review of the service medical records reveals the appellant 
was treated in August 1984 for complaints of pain in his 
right big toe.  Physical examination revealed a reddened 
right great toe with moderate edema and tenderness on 
palpation.  A diagnosis of inflammatory focus of uncertain 
etiology was rendered.

The evidence of record includes an April 2000 report from a 
private physician who stated that he had reviewed the 
appellant's service and post-service medical records relating 
to gout.  This doctor stated that the appellant had suffered 
from intermittent right toe pain ever since the August 1984 
incident and that his clinic's clinical diagnosis of gout had 
been confirmed after treatment.  The physician further stated 
that the diagnosed gout "almost certainly had the onset in 
1984," and that it was clear to him that the appellant's 
gout stemmed from his days in the military.

The Board finds that the evidence is in relative equipoise as 
to whether the appellant's gout was the result of an 
occurrence or event incurred while on active duty.  There is 
uncontroverted evidence of a painful swollen right great toe 
while on active duty.  However, post-service evidence does 
not show any treatment for pain or swelling in the right 
great toe until several years after service separation.  On 
the other hand, there is a competent medical opinion in 
evidence that offers the conclusion that the appellant's 
currently diagnosed gout almost certainly had its onset in 
1984 while the appellant was in service.  Based on the above, 
the Board finds that the evidence is, at a minimum, in 
relative equipoise as to whether the appellant's gout was 
incurred while on active duty.  Consequently, reasonable 
doubt should be resolved in favor of the appellant and 
service connection for gout is, accordingly, granted.


ORDER

New and material evidence has been submitted with respect to 
the claim for service connection for hypertension and CAD; 
this claim is reopened.

Service connection for gout is granted.


REMAND

The Board initially notes that not all of the appellant's 
service medical records have been associated with the claims 
file and that the dates of his second period of active 
service have not been verified.  No medical records from the 
appellant's first period of service in the Navy or his 
subsequent inactive duty have been associated with the claims 
file.  These records should be obtained by the RO and his 
service dates should be verified.

Review of the service medical records indicates that a 
private medical doctor has opined that the appellant 
currently suffers from hearing loss that is related to his 
active service in the Navy.  The appellant has not undergone 
any VA audiometric examination.  Furthermore, while the 
private medical records in evidence indicate that there may 
be some link between the appellant's decreased hearing in the 
mid-1990s and his retrosigmoid vestibular nerve section 
performed in June 1993, there is no medical opinion of record 
on this question.

As indicated above, the medical evidence on file includes 
findings of diagnoses of hypertension, CAD and hearing loss 
and private physicians have, in effect, related those 
diagnosed disorders to the appellant's service.  As such, the 
Board finds that specialized examinations are warranted.

In addition, review of the July 1999 rating decision and the 
August 1999 Statement of the Case reveals that the 
appellant's claims of entitlement to service connection for a 
right foot fungus, otitis externa and hearing loss were each 
denied on the ground that they were not well grounded.  There 
has been a significant change in the law concerning well-
grounded claims during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO is to verify all periods of 
active and inactive service.

2.  The RO is to obtain the service 
medical records from the appellant's first 
period of service, as well as those from 
his inactive service, if any.

3.  The appellant is to be scheduled for a 
VA audiometric examination.  An opinion on 
whether or not the appellant's current 
hearing loss, if any, is related to his 
service or to the 1993 vestibular nerve 
section must be rendered.

4.  After the additional service medical 
records have been obtained, the RO should 
arrange for a review of the appellant's 
medical records by a cardiovascular 
specialist, due to the questions of 
etiology presented, in order to evaluate 
the etiology and extent of any cardiac 
disorder, including hypertension and CAD 
present.  The claims file, including all 
in-service and post-service treatment 
records, should be made available to the 
reviewer.  The reviewer is requested to 
review the pertinent medical records and 
provide a written opinion as to the 
presence, etiology and onset of any 
cardiac disorder found.  Specifically, the 
reviewer is requested to provide an 
opinion as to the medical probability that 
any documented cardiac disorder, including 
hypertension and CAD is related to 
symptoms or signs the appellant may have 
had in service or within one year of 
service separation.  The reviewer should 
discuss in-service blood pressure 
readings, ECG testing and cholesterol 
testing, with comment on the clinical 
significance of, and treatment for, any 
atypical findings to include whether they 
represented a normal variant.  The 
reviewer should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of said cardiac 
disorder(s), as well as the approximate 
date of onset thereof.  The opinion should 
reflect review of the March 2000 private 
cardiologist opinion and of the results of 
all pertinent cardiac testing of record.  
If it is determined that examination(s) 
are needed for making the aforementioned 
opinion, such examination(s) should be 
scheduled.

5.  As to each of the four remanded 
claims, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



